     Case 3:18-cv-01764-W-MSB Document 69 Filed 08/06/20 PageID.501 Page 1 of 1



 1
 2
 3
 4
 5
 6                            UNITED STATES DISTRICT COURT
 7                          SOUTHERN DISTRICT OF CALIFORNIA
 8
 9   ELIZABETH NEEL, et al.,                               Case No.: 18-CV-01764 W (MSB)
10                                       Plaintiffs,
                                                           ORDER GRANTING JOINT
11   v.                                                    MOTION TO DISMISS WITH
                                                           PREJUDICE [DOC. 68]
12   COUNTY OF SAN DIEGO, et al.,
13                                    Defendants.
14
15            Parties have filed a joint motion to dismiss with prejudice. [Doc. 68.] Good cause
16   appearing, the Court GRANTS the joint motion. This action is dismissed WITH
17   PREJUDICE. Per the terms of the joint motion, each party is to bear its own fees and
18   costs.
19
20            IT IS SO ORDERED.
21   Dated: August 6, 2020
22
23
24                                                           States District Judge

25
26
27
28

                                                       1
                                                                                     18-CV-01764 W (MSB)
